PER CURIAM:
Paul Nagy has filed a petition for writ of mandamus seeking to have this court direct the district court to rule in an action filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971). On December 9, 2004, the district court entered its order dismissing the Bivens action. Accordingly, we deny *193the mandamus petition as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED